Case: 4:20-cr-00595-AGF-SRW Doc. #: 2 Filed: 09/23/20 Page: 1 of 5 PageID #: 8
                                                                                       fHLEID>
                                                                                   SEP,~    azozo
                             UNITED STATES DISTRICT COURT                          U.S. DISW,ICT COURT
                                                                                 EASTERN DISTRICT OF MO
                             EASTERN DISTRICT OF MISSOURI                                ST. LOUIS
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                Plaintiff,                        )
                                                  )
 v.                                               )           4:20CR00595 AGF/SRW
                                                  )     No.
 RICHARD RIEF,                                    )
                                                  )
                Defendant.                        )

                                         INDICTMENT

The Grand Jury charges that:

                                           Introduction

       1.      Richard Rief owned and operated Med Plus Staffing, LLC. (hereinafter "MPS"), a

healthcare staffing business, and Rief Healthcare (hereinafter "RHC"), a hospice care business,

in St. Louis County, in the Eastern District of Missouri.

       2.      Rief filed Forms 940 and 941 reporting tax due and owing.

       3.      Rief failed to pay employment taxes due and owing, except where necessary to

convince the IRS Revenue Officer assigned to his case to delay a levy or accept an installment

agreement.

       4.      Rief failed to pay his individual income tax liability in 2015 and 2016, instead he

chose to spend the money on lavish purchases.

       5.      In 2017, while RIEffaced back taxes for both his businesses and himself, Rief

spent $20,250 towards a 50-foot yacht, almost $20,000 in payments towards his Maserati, and

$8,600 on a hangar for his airplane.

       6.      At all times relevant to this Indictment, MPS and RHC were operated and
Case: 4:20-cr-00595-AGF-SRW Doc. #: 2 Filed: 09/23/20 Page: 2 of 5 PageID #: 9



controlled by Defendant Rief. He exercised financial control over MPS and RHC's business

affairs.

                                  Employment Tax Withholding

           7.    Employers are required to withhold employment taxes from their employees'

paychecks and make payment to the Department of Treasury through the Internal Revenue

Service (hereinafter "IRS"). Employment taxes include Federal Income tax withholding, Social

Security, and Medicare taxes. Employers withhold 7.65 percent of an employee's wages in order

to pay the employee portion of Social Security and Medicare taxes.

           8.    Employment taxes are also referred to as "trust fund taxes" because they are

withheld by an employer and held in trust until paid to the Department of Treasury through the

IRS. Through this withholding, employees pay their contributions toward retirement benefits

(Social Security and Medicare) and the income taxes reported on their tax returns. Employers

are also required to pay, in addition to the trust fund taxes withheld from employees' pay,

another 7.65 percent in Social Security and Medicare taxes that constitute the employer portion

of employment taxes.

           9.    Employers who withhold income taxes, Social Security tax or Medicare tax from

employees' paychecks or who must pay the employer's portion of Social Security or Medicare

tax must file quarterly employment tax returns-Forms 941. Each Form 941 is due by the end of

the month following the end of each calendar quarter.

           10.   At all times relevant to this Indictment, Defendant Rief withheld employment

taxes from his employees' wages.

           11.   At all times relevant to this Indictment, Defendant Rief made none of the required

payments to the IRS.
Case: 4:20-cr-00595-AGF-SRW Doc. #: 2 Filed: 09/23/20 Page: 3 of 5 PageID #: 10



          12.      In total, during the calendar quarters alleged in I-VII of this Indictment,

Defendant Rief failed to pay over approximately $330,038.16 in employee taxes for MPS and

RHC and due to the IRS.

                                    Failure to File Individual Tax Returns

          13.      At the same time Defendant Rief was failing to meet his employment tax

obligations, he failed to pay over amounts due as recorded on his Forms 1040, Individual Income

Tax returns. In 2015 and 2016, Defendant Rief and his wife earned at least $595,935 from his

businesses.

          14.      In total, during the calendar years alleged in VIII-IX of this Indictment, 2015 and

2015; Defendant Rief and his wife failed pay approximately $107,332 in individual taxes owed.

                                    COUNTS I-VII
                WILLFUL FAILURE TO COLLECT OR PAY OVER TAX: 26 U.S.C. § 7202

          15.      Paragraphs 1-14 are realleged and incorporated by reference as if fully set forth

herein.

          16.      During the calendar quarters alleged below, in the Eastern District of Missouri,

the defendant,

                                                RICHARD RIEF,

          did willfully fail to pay over to the Internal Revenue Service all of the Federal income

taxes withheld and Social Security and Medicare tax due and owing to the United States on

behalf of CPS and its employees, for each of the following quarters, with each calendar quarter

constituting a separate count of this Indictment:
f"   i   "\
              Case: 4:20-cr-00595-AGF-SRW Doc. #: 2 Filed: 09/23/20 Page: 4 of 5 PageID #: 11




                                  Count                   Tax Period              Trust Fund Taxes

                                Count I-MPS             4th Quarter 2014              $66,893.56

                               Count II-MPS             1st Quarter 2015              $80,327.76

                               Count III-MPS            2nd Quarter 2016              $50,583.48

                               Count IV-MPS             1st Quarter 2017              $50,846.91

                               CountV-MPS               1st Quarter 2014              $40,867.47

                               Count VI-RHC             2nd Quarter 2016              $20,706.76

                               Count VII-RHC            4th Quarter 2016              $19,812.22

                                   Total                                              $330,03816



                                                COUNTS VIII-IX
                         WILLFUL FAILURE TO FILE RETURN OR PAY TAX: 26 U.S.C. § 7203


                         17.   Paragraphs 1-16 are realleged and incorporated by reference as if fully set forth

               herein.

                         18.   During the calendar years 2015 and 2016, Defendant Rief and his wife received a

               total gross income of at least $595,935. By reason of such gross income, the defendant was

               required by law, following the close of each calendar year, and on or before April 15 of each year,

              · to make an income tax return to the Internal Revenue Service Center in St. Louis, Missouri, to a

               person assigned to receive returns at the local office of the Internal Revenue Service, or to another

               Internal Revenue Service Office permitted by the Commission of Internal Revenue, stating
Case: 4:20-cr-00595-AGF-SRW Doc. #: 2 Filed: 09/23/20 Page: 5 of 5 PageID #: 12




specifically the items of his gross income and any deductions and credits to which he was entitled.

       19.      Well knowing and believing the truth of the allegations in paragraph 16 herein, the

defendant,

                                        RICHARD RIEF,

did willfully fail to make an income tax return in the Eastern District of Missouri and elsewhere,

for each of the following years, with each calendar year constituting a separate count of this

Indictment:

               Count                       Tax Period               Total Tax Due and Owing

             Count VIII                        2015                           $100,117

              Count IX                         2016                            $7,215

               Total                                                          $107,332



       Each of these counts is a separate violation of Title 26, United States Code, Section 7203.



                                                             A TRUE BILL.


                                                             FOREPERSON



JEFFREY B. JENSEN
United States Attorney


ANTHONY BOX, #58575MO
Assistant United States Attorney
